___________

                                       No. 96-1131
                                       ___________

United States of America,                      *
                                               *
              Appellee,                        *
                                               *   Appeal from the United States
      v.                                       *   District Court for the
                                               *   Southern District of Iowa.
Jose Antonio Mejia,                            *
                                               *       [UNPUBLISHED]
              Appellant.                       *


                                       ___________

                        Submitted:      July 1, 1996

                              Filed:   July 8, 1996
                                       ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


      Jose    Antonio   Mejia       pleaded   guilty   to   conspiring   to   distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846.                      The
district court1 found Mejia ineligible for sentencing under the "safety
valve" provision of 18 U.S.C. § 3553(f) (1994) (U.S.S.G. § 5C1.2 (1995)),
and thus sentenced him to the 120-month mandatory minimum sentence.                Mejia
appeals.


      Under the "safety valve" exception to statutory minimum sentences,
a   drug   defendant    may    be    sentenced     within   the   otherwise   applicable
Guidelines range if, among other things, the defendant provides the
government with "all information and evidence the defendant has concerning
the offense . . ., but the fact that the defendant has no relevant or
useful other information to provide or




      1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
that the Government is already aware of the information shall not preclude
a determination by the court that the defendant has complied with this
requirement."     18 U.S.C. § 3553(f)(5) (1994); U.S.S.G. § 5C1.2(5) (1995).
We conclude the district court did not clearly err in finding that Mejia--
by   refusing   to    provide   the    government    with   all   the   information    he
possessed--failed to fulfill the requirements of section 3553(f)(5).                  See
United States v. Romo, 81 F.3d 84, 86 (8th Cir. 1996) (standard of review).
We reject Mejia's argument that the provision requires an initial inquiry
into whether the defendant has relevant or useful information.              See United
States v. Arrington, 73 F.3d 144, 148 (7th Cir. 1996) (safety-valve
provision intended to benefit defendants who wished to cooperate and did
in fact cooperate, but simply had no new information to provide); United
States v. Acosta-Olivas, 71 F.3d 375, 379 (10th Cir. 1995) (§ 3553(f)(5)
requires defendant to tell government all he knows regardless of whether
information is useful).


      We also reject Mejia's argument that the ten-year mandatory minimum
sentence here was violative of the Eighth Amendment.              See United States v.
Johnson, 988 F.2d 859, 860 (8th Cir. 1993) (per curiam) (mandatory minimum
penalties   for      drug   offenses    do    not   constitute     cruel   and   unusual
punishment).    Accordingly, we affirm.


      A true copy.


            Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-